Exhibit 10.2

 

[g144581kii001.jpg]

 

Scott C. Donnelly
Chairman and CEO
Textron Inc.



 

 

June 12, 2012

 

Ms. Cheryl H. Johnson
1441 Alamo Bell Way
Haslet, TX 76052

 

40 Westminster Street
Providence, RI 02903
Tel:  (401) 457-3560
Fax:  (401) 457-2802
sdonnelly@textron.com

 

Dear Cheryl:

 

I am pleased to offer you the position of Executive Vice President, Human
Resources, reporting directly to me. The Board and I believe you have the
personal and professional qualifications to continue to make significant
contributions to the success of Textron and that you will be an excellent leader
of the organization as we address the challenges and opportunities facing us.

 

As Executive Vice President, Human Resources you shall have duties, authorities
and responsibilities generally commensurate with the duties, authorities and
responsibilities of persons in similar capacities in similarly sized companies,
subject to Textron’s By-Laws and its organizational structure.

 

The main features of your compensation package, as approved by the Organization
and Compensation Committee of the Board (the ‘O&C Committee’), are summarized
below:

 

·      Base Salary

 

Your base salary will be $300,000 per year, to be annually reviewed by the O&C
Committee when it reviews executive officer compensation.

 

·      Short Term Incentive Compensation

 

You will be eligible to participate in Textron’s Short Term Incentive
Compensation (STIC) Plan, with an initial target opportunity of 60% of your base
salary, based upon the achievement of the performance goals established for each
performance period by the O&C Committee. Actual payouts may vary each
performance period from zero to 200% of your target opportunity depending upon,
among other things, the O&C Committee’s determination that you and Textron have
achieved the established performance goals. Payouts are made within the first
quarter after the end of the performance period.

 

·      Long Term Incentive Compensation

 

You will be eligible to participate in the Textron Long Term Incentive
Compensation (LTIC) Plan with an initial target opportunity of 150% of your base
salary. Any long-term incentive awards for which you may be eligible will be
determined by the O&C Committee as part of its review of executive officer
compensation. Awards are made in accordance with the Textron Inc. 2007 Long Term
Incentive plan (or under a successor plan) and will be subject to the terms and
conditions of the plan and award agreement under which they are granted. Annual
long term incentive awards are generally granted in March and may consist of,
among other things, performance shares or performance share units, restricted
stock or restricted stock units, stock options, or other long-term incentive
awards in proportions and subject to vesting requirement and other terms and
conditions determined by the O&C Committee.

 

--------------------------------------------------------------------------------


 

·      Deferred Income Plan

 

You will be eligible to participate in the Deferred Income Plan for Textron
Executives, or any successor elective deferred compensation plan offered to
Textron’s senior executives. The Deferred Income Plan currently provides a
matching contributions equal to 10% of any elective deferred income (not
including deferrals of base salary) that are allocated to the Textron stock unit
account in the plan.

 

·      Other Benefits.

 

In addition to the benefits noted above, you will be eligible to participate in
employee benefits provided in accordance with the Textron retirement program,
key executive severance, health, disability, life insurance, annual physical,
and other welfare benefit programs. Further details will be provided during your
orientation. You will be eligible to receive four weeks’ vacation annually.
Textron’s retirement program includes the Textron Savings Plan which is a 401K
allowing employee contributions, a company matching contribution, and a company
retirement contribution.

 

·      Relocation.

 

You will be eligible to receive relocation benefits consistent with (and subject
to the same tax treatment as) the benefits under Textron’s relocation policy for
executives. A copy of the policy is attached.

 

·      Additional Compensation.

 

In recognition of your promotion, you will receive an additional restricted
stock unit award, settled in shares, equal to $390,000 effective July 1, 2012.
The units will vest 1/3 per year beginning on the third anniversary of the
grant.

 

·      General Provisions

 

You will be covered by the indemnification provisions of Textron’s By-Laws to
the same extent as Textron’s other senior officers. Textron will cover you under
directors and officers liability insurance for bona fide claims based on your
actions or failure to act in your capacity as Textron officer in the same amount
and to the same extent as Textron covers its other officers and directors.

 

All equity awards described in this letter will be made under the Textron Inc.
2007 Long-Term Incentive Plan (or under a successor plan), and will be subject
to the terms and conditions of the plan and award agreement under which they are
granted.

 

All of the payments and benefits described in this letter are subject to 1)
applicable tax withholding, 2) the terms and conditions of the Textron plans
under which they are provided (as amended from time to time), and 3) the
requirements of applicable law. The dollar amounts and values described in this
letter are gross amounts, before any applicable tax or tax withholding.

 

This is an at-will offer of employment, and you understand and agree that this
letter does not create an obligation on the Company or any other person to
employ you or to continue your employment for any period of time, that either
you or our Company may terminate your employment at any time, with or without
cause.

 

This offer is contingent upon successful completion of an internal review
including performance and ethics reviews, as well as a background check
conducted by a consumer reporting agency. Additional release forms will be
provided for your completion. Textron reserves the right to rescind this offer
should this contingency not be met.

 

The terms of the offer will be governed by the laws of Delaware.

 

2

--------------------------------------------------------------------------------


 

I am pleased to offer you this opportunity to join the Textron executive
leadership team.

 

Sincerely,

 

/s/ Scott C. Donnelly

 

Date:

6/14/12

Scott C. Donnelly

 

 

I have read the foregoing offer of at-will employment. I understand that this
offer is the complete agreement between me and Textron concerning the terms of
my employment, and that it replaces any prior agreements or understandings
between me and Textron or offers or promises made by Textron. I agree with, and
accept, this offer of employment subject to the terms and conditions detailed in
this letter and the attachments.

 

Signed:

/s/ Cheryl H. Johnson

 

Date:

6/19/12

 

Cheryl H. Johnson

 

 

 

 

3

--------------------------------------------------------------------------------